Citation Nr: 0601879	
Decision Date: 01/23/06    Archive Date: 01/31/06	

DOCKET NO.  00-19 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of heat 
rash, candidal infection and tinea cruris. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

3.  Entitlement to an increased evaluation for residuals of a 
fracture of the proximal phalanx of the right finger with 
healed scar, fracture of the proximal phalanx of the right 
index finger with healed scar and healed laceration of the 
extensor tendon, currently evaluated at 20 percent. 

4.  Entitlement to an increased rating for recurrent left 
inguinal hernia, currently evaluated at 10 percent. 

5.  Entitlement to an increased evaluation for left 
varicocelectomy, currently evaluated at 10 percent. 

6.  Entitlement to an increased (compensable) evaluation for 
chronic pain syndrome and nerve entrapment, secondary to a 
right inguinal hernia. 

7.  Entitlement to an increased (compensable) evaluation for 
cicatrix of the upper left eyelid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, that denied the benefits sought on appeal.  The 
veteran, who had active service from November 1967 to 
September 1969, appealed those decisions to the BVA, and the 
case was referred to the Board for appellate review.  In 
August 2003, the Board returned the case to the RO for 
additional development.  The case was subsequently returned 
to the Board for further appellate review.

In the Board's August 2003 decision, the issue of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities was 
referred to the RO for consideration.  The record does not 
reflect that the RO has taken any action on the veteran's 
claim for a total evaluation based on individual 
unemployability, and this matter is again referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have residuals of heat rash, 
a candidal infection or tinea cruris that are casually or 
etiologically related to service.

3.  An unappealed rating decision dated in June 1995 denied 
entitlement to service connection for PTSD.

4.  The evidence associated with the claims file subsequent 
to the June 1995 rating decision by itself, or in conjunction 
with the evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

5.  The veteran is not shown to have unfavorable ankylosis of 
both his right thumb and right index finger; ankylosis of his 
right index finger; or limitation of thumb motion with a gap 
of more than 2 inches (5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to appose the fingers.  

6.  The veteran's left inguinal hernia is not shown to be 
small, postoperative recurrent, or unoperated irremediable, 
not well supported by truss, or not readily reducible.

7.  The veteran is not currently shown to have a left 
varicocele.

8.  The chronic pain syndrome and nerve entrapment secondary 
to a right inguinal hernia is not shown to be productive of 
severe to complete paralysis of the ileo-inguinal nerve, and 
is productive of no more than mild or moderate impairment of 
the ileo-inguinal nerve.

9.  The cicatrix of the upper left eyelid is not shown to be 
painful on examination, unstable or productive of 
disfigurement, nor is the scar poorly nourished with repeated 
ulceration, tender and painful on objective demonstration or 
productive of any limitation of function of the left eye or 
eyelid.


CONCLUSIONS OF LAW

1.  Residuals of heat rash, candidal infection and tinea 
cruris were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

2.  The June 1995 rating decision, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).

3.  The evidence received subsequent to the RO's June 1995 
rating decision is new and material, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

4.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of the proximal phalanx of the 
right thumb with a healed scar, fracture of the proximal 
phalanx of the right index finger with healed and healed 
laceration of the extensor tendon have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.20, 4.40-4.46, Diagnostic Codes 5299-5223, 
5224, 5225 (2001 & 2005).

5.  The criteria for an evaluation in excess of 10 percent 
for a left inguinal hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.114, Diagnostic Code 7338 (2005).  

6.  The criteria for an evaluation in excess of 10 percent 
for a left varicocelectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.20, 4.104, Diagnostic Code 7599-7120 (2005).

7.  The criteria for an increased (compensable) evaluation 
for chronic pain syndrome and nerve entrapment, secondary to 
a right inguinal hernia, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.124(a)), Diagnostic Code 8530 (2005).

8.  The criteria for an increased (compensable) evaluation 
for a cicatrix of the upper left eyelid have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Code 7800 (2001 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate a claim.  This notification obligation was 
accomplished by way of letters to the veteran dated in June 
2001, March 2003, April 2004 and July m2004.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) by: (1) Informing the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims.  

The Board acknowledge that the VCAA letters were provided to 
the veteran after the initial unfavorable decision in this 
case contrary to the requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  However, in another case regarding the 
timing of the VCAA notice, the United States Court of 
Veterans Appeals for Veterans Claims (Court) held that in 
such situations the veteran has a right to a VCAA content-
compliance notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112(2004).  Following the 
most recent VCAA letter in July 2004, the RO reviewed the 
veteran's claims, continued the denial of the benefits sought 
on appeal and issued a Supplemental Statement of the Case in 
November 2004.  This would appear to satisfy the notification 
requirements of the VCAA.  The Board also notes that the 
veteran and his representative have not argued that any 
possible error or deficiency in the VCAA notice has 
prejudiced him in the adjudication of his claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 193 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The veteran's 
service medical records are associated with the claims file 
as are VA medical records identified by the veteran.  The 
veteran has been afforded VA examinations in order to answer 
the medical questions presented in his claims, including the 
severity of his service-connected disabilities.  The veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide the veteran's claim.  In fact, in 
November 2001 the veteran was contacted to ascertain whether 
there was any additional medical evidence that needed to be 
obtained and he indicated that no additional medical records 
existed and that there was no additional evidence that the 
veteran felt was relevant to his claims.  Therefore, under 
these circumstances, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that the case is ready 
for appellate review. 

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough.  There must 
be chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Skin Disorder

The veteran essentially contends that he has a skin disorder 
that is related to service and treatment he received during 
service.  However, the Board finds no support for the 
veteran's contentions in the evidence of record.

The veteran's service medical records failed to disclose the 
presence of a chronic skin disorder during the veteran's 
period of active service.  Service medical records do show 
that in June 1968 the veteran was seen for complaints of a 
heat rash in his groin area, as well as a rash on his arms 
and pubic area, ringworm on his back and a rash underneath 
his chin in July 1969.  However, at the time of a physical 
examination performed in September 1969 in connection with 
the veteran's separation from service, clinical evaluation of 
the skin was normal and no skin disorder was listed in the 
summary of defects and diagnoses following the examination.  
Thus, no chronic skin disorder was manifested during service.

Similarly, medical records dated following separation from 
service contain no evidence of a chronic skin disorder that 
is related to service.  For example, at the time of a 
December 1970 VA general medical examination no complaints 
pertaining to the skin were reported by the veteran and 
examination of the skin disclosed no abnormalities.  While a 
VA examination performed in March 1995 concluded with a 
diagnosis of tinea cruris, and a VA examination performed in 
December 1999 concluded with a diagnosis of a candidal 
infection, no opinion was expressed as to whether either 
disorder was in any way related to the symptomatology shown 
in the veteran's service medical records.  

The veteran was afforded an additional VA examination in 
April 2004 to answer the medical question of whether any 
currently diagnosed skin disorder was causally or 
etiologically related to the symptomatology shown in the 
veteran's service medical records.  Following a VA 
examination completed in April 2004 the diagnosis was of a 
chronic recurrent fungal infection of the groin.  The 
examiner acknowledged that he did not have the claims file 
available for review at the time of the examination, but 
noted that the veteran provided a story consistent with a 
chronic recurrent fungal infection of the groin, "which if he 
did develop while in the service would be as least as likely 
as not related to the fungal infection he developed while in 
service."  However, later that month the claims file was 
provided to the examiner for review.  Following that review 
the examiner commented that the claims file indicated that 
the veteran was treated for a heat rash while in service 
which resolved with no residuals noted at the time of the 
veteran's discharge examination.  It was the examiner's 
opinion that the veteran's current fungal infection would not 
be as least as likely as not related to the heat rash that he 
developed while in service that was treated and had since 
resolved.  The examiner again reviewed the veteran's claims 
file in November 2004 and indicated that he had no 
corrections to make.  

Thus, the informed medical evidence fails to demonstrate that 
the veteran has a skin disorder that is related to service.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).


The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disorder and 
service by way of the various VCAA letters from the RO to 
him, but has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between a current disability and 
an injury, disease or event in service.  While the veteran is 
clearly of the opinion that his current skin disorder is 
related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (494) (1992).  

Accordingly, service connection for residuals of heat rash, a 
candidal infection and tinea cruris is not warranted.


Post-Traumatic Stress Disorder

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
inservice stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

The veteran's claim of service connection for PTSD was 
previously considered and denied by the RO in a rating 
decision dated in June 1995.  While the veteran submitted a 
Notice of Disagreement to that decision, and the RO issued a 
Statement of the Case, the veteran did not complete his 
appeal by filing a Substantive Appeal on appeal.  
Consequently, the RO September 1995 rating decision is final.   
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The Board notes that there has been a 
regulatory change in the definition of new and material 
evidence with respect to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001 (to be 
codified as amended at 38 C.F.R. § 3.156(a)).  Since the 
veteran filed his claim to reopen the previously denied claim 
in February 2001, the earlier definition of new and material 
evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.

In June 1995, medical evidence showed the veteran had been 
diagnosed as having PTSD.  However, the RO denied the 
veteran's claim for service connection for PTSD on the basis 
of the lack of evidence of record to corroborate the 
veteran's history of stressful events he reports he was 
exposed to during service.  The Board notes that at that time 
a Command Chronology provided by the United States Marine 
Corps for the months of June 1969 was considered.

The evidence associated with the claims file subsequent to 
the June 1995 rating decision includes additional information 
from the veteran included with his Substantive Appeal 
received in September 2000 in which he relates that he came 
under rocket attack while serving in Vietnam in "July 
1968."  This evidence was not previously of record, bears 
directly and substantially upon the specific matter under 
consideration, specifically, whether the veteran was exposed 
to a stressful event in Vietnam that would support a 
diagnosis of PTSD, and is neither cumulative nor redundant, 
and by itself, and in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim. 
Therefore, the Board finds that the statements the veteran 
has related regarding rocket attacks occurring in "July 
1968" constitutes new and material evidence that is 
sufficient to reopen the previously denied claim.  

While the February 2002 VA examination specifically indicated 
that the veteran did not have symptoms of PTSD to warrant 
such a diagnosis, this conclusion must be weighed with other 
diagnoses of PTSD of record, but this should be accomplished 
after the RO has determined whether the veteran was exposed 
to a stressful event while serving in Vietnam that would 
support a diagnosis of PTSD.  

Accordingly, the Board concludes that new and material 
evidence has been submitted to reopen the previously denied 
claim for service connection for PTSD, and to this extent, 
the appeal will be granted.  However, as will be explained 
below in the REMAND portion of this decision, the Board is of 
the opinion that additional development with respect to this 
issue is necessary prior to addressing the merits of the 
veteran's claim for service connection for PTSD.


Increased Evaluation Claims

The veteran essentially contends that the current evaluations 
assigned for his service-connected disabilities do not 
accurately reflect the severity of those disabilities.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  


Right Thumb and Right Index Finger Disabilities

In February 1971, service connection was granted for 
disabilities of the veteran's right thumb and index finger.  
More specifically, the rating decision granted service 
connection for a history of a fracture of the proximal 
phalanx of the right thumb with a healed scar and healed 
laceration of the extensor tendon and for a history of a 
fracture of the proximal phalanx of the right index finger 
with a healed scar and a healed laceration of the extensor 
tendon.  Both disabilities were assigned noncompensable 
evaluations.  A rating decision dated in April 1995 increased 
the evaluation for the veteran's right thumb disability from 
noncompensable to 10 percent under Diagnostic Code 5299-5224.  
The noncompensable evaluation assigned for the right index 
finger disability was continued and confirmed.  A rating 
decision dated in March 2000 combined the right thumb and 
right index finger disabilities and assigned a combined 20 
percent evaluation under Diagnostic Code 5299-5223.  

Under the schedular criteria in effect when the veteran filed 
his claim for an increased evaluation for his right thumb and 
right index finger, a 10 percent evaluation was for 
assignment for favorable ankylosis of the thumb and a 20 
percent evaluation for unfavorable ankylosis of the thumb 
under Diagnostic Code 5224 when the disability involves the 
minor extremity, as is the situation in this case.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5224.  A 10 percent 
evaluation was also for assignment for favorable or 
unfavorable ankylosis of the index finger of the minor 
extremity under Diagnostic Code 5225.  Under Diagnostic Code 
5223 a 20 percent evaluation was for assignment for favorable 
ankylosis of the thumb and index finger of the minor 
extremity.  There are no higher schedular evaluations under 
Diagnostic Code 5223, but Diagnostic Code 5219 does provide 
for a 30 percent evaluation for unfavorable ankylosis of the 
thumb and index finger of the minor extremity.  

Effective August 26, 2002, the schedule for rating 
disabilities involving ankylosis and limitation of motion of 
the digits of the hand were amended.  As of that date, the 
Schedule for Rating Disabilities provided for a 10 percent 
evaluation for limitation of thumb motion with a gap of 1 to 
2 inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to appose the fingers, and 
a 20 percent evaluation for a gap of more than 2 inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to appose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228.  

In addition, a 10 percent evaluation is for assignment for 
limitation of motion of the index finger with a gap of 1 inch 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  Also, a 
10 percent evaluation is for assignment for favorable 
ankylosis of the thumb and a 20 percent evaluation for 
unfavorable ankylosis of the thumb under Diagnostic Code 
5224, and a 10 percent evaluation is for assignment for 
favorable or unfavorable ankylosis of the index finger.  
Under Diagnostic Code 5223, the current diagnostic code 
utilized to evaluation the severity of the veteran's 
disability, a 20 percent evaluation is for assignment for 
favorable ankylosis of the thumb and index finger when it 
involves the minor extremity.  The 20 percent evaluation 
represents the highest evaluation under Diagnostic Code 5293, 
but a 30 percent evaluation is for assignment for unfavorable 
ankylosis of the thumb and index finger under Diagnostic Code 
5219.  

After reviewing the evidence of record, the Board is of the 
opinion that a higher evaluation for the veteran's right 
thumb and right index finger is not warranted under the 
schedular criteria in effect before and after August 26, 
2002.  

A report of a VA examination of the veteran's hands performed 
in December 1999 disclosed the veteran was left-handed and 
that his right thumb was permanently fixed at a 45 degree 
angle.  The veteran reported that he experienced constant 
pain of about 8 or 9 on a scale of 0 to 10.  The veteran 
reported that over the past two years he had noticed an 
increase in dropping things.  Motion of the right index 
finger in the metacarpal joints was from 0 to 90 degrees; in 
the proximal interphalangeal joint from 0 to 100 degrees; and 
the distal interphalangeal joint to 70 degrees out of 70.  
The distal interphalangeal joint of the thumb was flexed to 
45 degrees and the metacarpophalangeal joint did not move 
more than 10 to 20 degrees.  The veteran was able to grasp 
with his hand and strength was fair.  The examiner commented 
that dexterity in tying fine things was limited with the 
right hand.  The diagnoses following the examination were a 
fracture of the right thumb, index and middle finger, status 
post surgery of the right thumb; degenerative joint disease; 
and flexion contracture.  The examiner commented that the 
veteran would have medium residual functional capacity for 
his right hand where he should be able to lift 50 pounds and 
frequently lift 25 pounds.  While there are medical records 
beyond the VA examination performed in December 1999, none of 
those records show any treatment for the veteran's right 
thumb or right index finger.

Based on this record, the Board finds that the veteran does 
not meet the criteria for a higher evaluation under the 
criteria in effect prior to August 26, 2002.  The medical 
evidence does not demonstrate that the veteran had 
unfavorable ankylosis of his thumb, thereby warranting a 20 
percent evaluation under Diagnostic Code 5224 or favorable or 
unfavorable ankylosis of the index finger, thereby warranting 
a 10 percent evaluation that would combine to a 30 percent 
evaluation for the veteran's disabilities.  While the veteran 
clearly had some ankylosis or a contracture of his thumb, 
consistent with a 10 percent evaluation for favorable 
ankylosis of the thumb, the RO assigned a 20 percent 
evaluation for favorable ankylosis of the thumb and index 
finger under Diagnostic Code 5223.  A higher evaluation would 
be for assignment with evidence of unfavorable ankylosis of 
the thumb and index finger, but physical examination has not 
disclosed the presence of ankylosis of the index finger, 
either favorable or unfavorable, or unfavorable ankylosis of 
the thumb.  

Under the schedular criteria that went into effect on August 
26, 2002, the veteran is not shown to have a degree of 
limitation of motion warranting a 20 percent evaluation under 
Diagnostic Code 5228 or a degree of limitation of motion 
warranting a 10 percent evaluation for limitation of motion 
of the index finger under 5229.  In order to warrant a 20 
percent evaluation under Diagnostic Code 5228, the limitation 
of motion must be such that there is a gap of more than 
2 inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to appose the fingers.  Similarly, 
motion of the index finger is not shown to be limited such 
that there was a gap of 1 inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  Therefore, higher 
evaluations would not result with separate evaluations 
assigned under Diagnostic Codes 5228 and 5229.  A similar 
analysis results with consideration of Diagnostic Codes 5224 
and 5225 based on the presence of favorable or unfavorable 
ankylosis.  In order to warrant a 20 percent evaluation for 
ankylosis of the thumb, the ankylosis must be unfavorable, 
and a 10 percent evaluation is for assignment for favorable 
or unfavorable ankylosis of the index finger.  Since the 
veteran is not shown to have favorable or unfavorable 
ankylosis of the index finger, a higher evaluation for the 
veteran's disability would not result in assigning separate 
evaluations for ankylosis of individual digits under 
Diagnostic Codes 5224 and 5225.  

Lastly, under Diagnostic Code 5223, a 20 percent evaluation 
represents the highest schedular evaluation under that 
Diagnostic Code for favorable ankylosis of the thumb and 
index finger.  A higher evaluation, specifically a 30 percent 
evaluation, may be assigned with evidence of unfavorable 
ankylosis of the thumb and index finger, but as indicated 
above, the medical evidence does not demonstrate that the 
veteran has any ankylosis of his index finger or unfavorable 
ankylosis of his thumb.  

The Board has also considered, along with the schedular 
criteria, any functional loss due to flareups of pain, 
fatigability, pain on movement and weakness under the 
provisions of 38 C.F.R. §§ 4.44 and 4.45, and the guidance 
from the Court in DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  However, no additional functional loss is shown 
beyond that demonstrated at the time of the December 1999 VA 
examination.  At that time the veteran indicated that he 
experienced constant pain of a severity of 8 or 9 on a scale 
of 0 to 10 with 10 being the greatest and yet the veteran had 
considerable motion of both his right thumb and index 
fingers.  He was also able to grasp with his right hand and 
his strength was described as fair.  The examiner also 
concluded the veteran would have a median residual functional 
capacity for his right hand and that he should be able to 
lift 50 pounds and frequently lift 25 pounds.  Therefore, the 
veteran is not shown to have any additional quantifiable 
functional impairment beyond that shown at the time of his 
December 1999 VA examination.


Left Inguinal Hernia

A February 1971 rating decision granted service connection 
for a history of a right inguinal repair and assigned a 
noncompensable evaluation under Diagnostic Code 7338.  That 
evaluation remained in effect until an April 1995 rating 
decision increased the evaluation from noncompensable to 10 
percent.  That evaluation has remained in effect since that 
time.

Under 38 C.F.R. § 4.114, Diagnostic Code 7338, a 10 percent 
evaluation is for assignment for a postoperative recurrent 
inguinal hernia that is readily reducible and well supported 
by a truss or belt.  The next higher 30 percent evaluation is 
for assignment for a small, postoperative recurrent inguinal 
hernia or unoperated irremediable, not well supported by 
truss, or not readily reducible.  

After reviewing the evidence of record, the Board is of the 
opinion that the veteran does not meet the schedular criteria 
for the next higher 30 percent evaluation.  At the time of a 
December 1999 VA examination the examiner noted that there 
was a slight increase in hernia display on the right and that 
the left was greater, but that they were reducible.  At the 
time of a VA examination performed in February 2002 there 
were no inguinal hernias palpated at the time of the 
examination and the examiner offered an opinion that the 
veteran did not have any urinary incontinence secondary to 
his left inguinal hernia.  

The criteria for the next higher 30 percent evaluation have 
not been met.  To the extent that the veteran does have a 
hernia, as suggested by the findings of the December 1999 VA 
examination, the description of the hernia is consistent with 
the currently assigned 10 percent evaluation.  To the extent 
that the veteran was shown to have a left inguinal hernia at 
the time of the December 1999 VA examination it was stated to 
be reducible, although it is significant that the February 
2002 VA examination did not disclose the presence of a right 
inguinal hernia.  Therefore, the Board finds that the 
currently assigned 10 percent evaluation most nearly 
approximates the veteran's overall disability picture under 
Diagnostic Code 7338 and that the schedular criteria for the 
next higher 30 percent evaluation have not been met.


Left Varicocelectomy

A February 1971 rating decision granted service connection 
for a history of a left varicocelectomy and assigned a 
noncompensable evaluation.  That rating decision noted that 
the veteran had underwent a left varicocelectomy in service 
and that the VA examination following service noted the left 
varicocele operation was satisfactory with no residuals.  The 
noncompensable evaluation remained in effect until a March 
2000 rating decision increased the evaluation from 
noncompensable to 10 percent.  

The veteran's disability was evaluated by analogy to varicose 
veins under Diagnostic Code 7599-7120.  Under Diagnostic Code 
7120 a 10 percent evaluation is for assignment with findings 
of intermittent edema of extremity or aching and fatigue in 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of an extremity or compression hosiery.  
The next higher 20 percent evaluation contemplates findings 
of persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.

The veteran's disorder does not meet the criteria for a 
higher evaluation for his varicocelectomy.  At the time of a 
VA examination performed in December 1999 there was a 
varicosity on the right which was a nodularity because of the 
veteran's recurrent epididymitis.  There was firmness on the 
right upper pole and tenderness in the left upper pole.  The 
veteran reported that the tenderness on the left side was 
much greater than the right.  Sensation appeared to be 
intact.  The diagnosis following examination was left 
varicocele and right testicular pain of undetermined 
etiology.  A subsequent VA examination performed in February 
2000 disclosed there was significant tenderness with 
palpation of the left testicle and the epididymi on the left 
was thicker than the right.  However, examination disclosed 
no palpable varicoceles present in either testicle.

Based on this evidence, the Board finds that there is no 
basis for an evaluation in excess of the currently assigned 
10 percent evaluation for the left varicocelectomy.  While 
the veteran clearly has some pain and tenderness in the area 
of his previous left varicocele, the evidence for 
consideration fails to disclose the presence of a current 
left varicocele.  In the absence of clinical findings or 
symptomatology beyond pain and tenderness the Board concludes 
that a higher evaluation is not shown to be warranted in the 
absence of clinical findings reflective of a left varicocele 
or symptomatology productive of functional impairment 
attributable to that disability.  


Chronic Pain Syndrome

The veteran was recently granted service connection for 
chronic pain syndrome as secondary to his right inguinal 
hernia by a September 1995 rating decision.  That rating 
decision assigned a noncompensable evaluation under 
Diagnostic Code 8730.  The September 1995 rating decision 
which granted service connection for chronic pain syndrome 
secondary to the right inguinal hernia noted that the medical 
evidence, specifically VA hospitalization and outpatient 
treatment records dated between February and July 1995 showed 
the veteran suffered a nerve entrapment as a result of his 
recent hernia repair and that he had complained of pain 
throughout the treatment.


Under that Diagnostic Code, a noncompensable evaluation is 
for assignment for mild or moderate paralysis of the ileo-
inguinal nerve, and a 10 percent evaluation is for assignment 
for severe to complete paralysis.  A note accompanying the 
Schedule of Ratings for Diseases of the Peripheral Nerves 
indicates when the involvement is wholly sensory, the rating 
should be for the mild, or most, the moderate degree.  

The December 1999 VA genitourinary examination disclosed that 
the veteran had complaints of right testicular pain of 
undetermined etiology, and a February 2002 VA examination 
disclosed some mild tenderness over the right inguinal area 
scar and none over the midline scar.  None of the medical 
records described any impaired function attributable to the 
chronic pain syndrome and nerve entrapment secondary to the 
right inguinal hernia.  

Based on this record, the Board finds that the veteran's 
chronic pain syndrome and nerve entrapment is productive of 
no more than moderate paralysis of the ileo-inguinal nerve.  
This disability is manifested by complaints of tenderness and 
pain in the area of the most recent right inguinal hernia 
repair and is not shown to manifest complete paralysis of 
that nerve.  Also, given that the symptomatology is wholly in 
the nature of pain and sensory changes without any functional 
impairment, the Board concludes that the veteran has not 
demonstrated that he has severe incomplete paralysis of the 
ileo-inguinal nerve.  As such, an evaluation in excess of the 
currently assigned noncompensable evaluation is not shown to 
be warranted.


Left Eye Cicatrix

A rating decision dated in February 1971 granted service 
connection for a cicatrix of the crease of the upper left 
eyelid and assigned a noncompensable evaluation under 
Diagnostic Code 7800.  That evaluation has remained in effect 
since that time.  

Under the schedular criteria in effect when the veteran filed 
his claim for an increased evaluation for his left eyelid 
scar, a noncompensable evaluation was for assignment for 
slight disfiguring scars of the head, face or neck and a 10 
percent evaluation was for assignment for a moderately 
disfiguring scar of the head, face and neck.  A 10 percent 
evaluation was also possible for a superficial scar that was 
poorly nourished with repeated ulceration or for a 
superficial scar that was tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803 
and 7804.  In addition, an evaluation could be assigned based 
on the limitation of function of the part affected under 
Diagnostic Code 7805.  

On August 30, 2002, the Schedule for Rating Disabilities of 
the Skin were amended.  Under the revised Diagnostic Code 
7800 a 10 percent evaluation was for assignment with one 
characteristic of disfigurement and a 30 percent evaluation 
for visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes) including eyelids), 
ears (auricles), cheeks, lips), or; with 2 or 3 
characteristics of disfigurement.  The eight characteristics 
of disfigurement for evaluation purposes are: (1) a scar 5 
inches or more (13 or more cm.) in length; (2) a scar at 
least 1/4 inch (0.6 cm.) wide at its widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo or hyper 
pigmented in an area exceeding 6 square inches (39 sq. cm.); 
(6) skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square inches (39 sq. cm.); 
(7) underlying soft tissue missing in an area exceeding 6 
square inches (39 sq. cm.); and (8) and indurated and 
inflexible in an area exceeding 6 square inches (39 sq. cm.).  
A 10 percent evaluation may also be assigned for a 
superficial unstable scar and a superficial scar that is 
painful on examination under Diagnostic Codes 7803 or 7804 or 
an evaluation can be assigned based on the limitation of 
function of the part affected under Diagnostic Code 7805.

The criteria for a compensable evaluation have not been 
approximated.  Under the criteria that were in effect prior 
to August 30, 2002, the evidence did not demonstrate that the 
veteran's left eyelid scar was moderately disfiguring, that 
it was poorly nourished with repeated ulcerations, tender and 
painful on objective demonstration or limitation of any 
function of the left eye.  Similarly, under the criteria 
effective as of August 30, 2002, the veteran was not shown to 
have any of the characteristics of disfigurement, nor was the 
left eyelid scar shown to be unstable, painful or productive 
of any limitation of function.

For example, a March 1996 VA examination described a small 
depressed scar in the corner of the left eyelid, lateral to 
the nose that was partially hidden by glasses and a minute 
scar of the left upper lid that was obscured by glasses.  
Following the examination the examiner described the scars as 
not cosmetically disfiguring and not bothersome to the 
veteran.  At the time of an October 2002 VA examination the 
veteran reported that he had complaints of left eye dryness 
and redness and occasional blurred vision and diplopia, but 
the veteran indicated that he had been seen by an 
ophthalmologist approximately two years ago and no treatment 
was recommended.  On physical examination the examiner could 
not detect any nodule along his left eyelid and he could not 
detect any abnormal crease in the upper lid on the left side.  
Following the examination the diagnosis was a cicatrix of the 
left upper lid.  The examiner commented that he felt that 
this was nondebilitating and that this did not appear to be 
of major consequence.

Therefore, since the veteran's left eyelid scar is not shown 
to be disfiguring, unstable or poorly nourished, tender and 
painful on examination or limitation of any function of the 
left eye, the Board concludes that the criteria for a 
compensable evaluation for this disability have not been met.


Conclusion

In reaching these decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  In 
particular, the Board emphasizes that it has only considered 
the factors as enumerated in the rating criteria discussed 
above.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

Residuals of heat rash, a candidal infection and tinea cruris 
is denied.

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and to this 
extent only, the appeal is granted.

An evaluation in excess of 20 percent for residuals of a 
fracture of the proximal phalanx of the right thumb with 
healed scar, fracture of the proximal phalanx of the right 
index finger with healed scar and healed laceration of the 
extensor tendon is denied.

An evaluation in excess of 10 percent for a left inguinal 
hernia is denied.

An evaluation in excess of 10 percent for left 
varicocelectomy is denied.

A compensable evaluation for chronic pain syndrome and nerve 
entrapment secondary to right inguinal hernia is denied.

A compensable evaluation for cicatrix of the upper left 
eyelid is denied.


REMAND

As indicated above, the Board has concluded that new and 
material evidence sufficient to reopen the previously denied 
claim for service connection for PTSD has been submitted.  
However, the Board is also of the opinion that further 
development of this claim is necessary prior to final 
appellate review.

At the time the veteran's claim for service connection for 
PTSD was considered and denied by the RO in June 1995 the 
veteran had related stressful incidents that occurred in June 
1969 while in Vietnam, since the RO only requested 
information from the Department of the Navy pertaining to 
that month, specifically a Command Chronology for June 1969.  
More recently, in a statement accompanying his Substantive 
Appeal the veteran related that he was exposed to a rocket 
attack while in Vietnam in July 1968, although the Board 
assumed that the veteran actually meant July 1969 since the 
veteran was only in Vietnam between May and September 1969.  

The RO should obtain the Command Chronology for the month of 
July 1969 in order to assist the veteran in establishing the 
stressful incidents he reports he was exposed to during 
service.  Thereafter, given that there are conflicting 
diagnoses of record, the RO should review the medical 
evidence to determine whether there is sufficient medical 
evidence of record to decide the veteran's claim.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, further development of 
the case is necessary.  This case is being returned to the RO 
via the Appeals Management Center in Washington, D.C., and 
the veteran will be notified when further action on his part 
is required.  Accordingly, this case is REMANDED for the 
following actions:  

1.  The RO should once again request from 
the veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged in service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of event, units involved, 
names of casualties, and identifying 
information concerning any other 
individual involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran is advised this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

2.  With this information and the other 
information of record, the RO should 
request the United States Marine Corps to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  They should be requested to 
provide the Command Chronology for July 
1969 for the larger unit to which the 
veteran's unit was assigned.

3.  After the development requested in 
the first two paragraphs has been 
completed, the RO should review the 
medical evidence and determine whether 
there is sufficient medical evidence to 
decide the claim.  If the RO determines 
that the medical evidence is insufficient 
to decide the claim, the veteran should 
be afforded a VA examination in order to 
answer the medical questions presented.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


